UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

Carolyn E. O’Connor,                           )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-480 (UNA)
                                               )
                                               )
S.O.M.E. et. al.,                              )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the plaintiff’s application

and dismiss the complaint for lack of subject matter jurisdiction.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

        Plaintiff resides at a shelter in Washington, D.C. She has sued a non-profit organization

in the District, “complaining of discrimination, personal injury and monetary loss, due primarily

to negligence and intentional acts . . . with regard to Plaintiff’s complaints” about her living

environment. Compl. at 1. Plaintiff alleges that as “a Caucasian, aged female,” she is “an extreme

minority” who “is being harassed [and bullied] by the Black-American tenants” and “by

management” in the building where she lives. Id. She raises concerns about, inter alia, sharing


                                                   1
“common kitchen and bathroom facilities with HIV+ virus infected persons,” which allegedly “is

estimated’ to be “at least 90% of the tenants[.]” Id. Plaintiff alleges that defendants have ignored

her complaints. She seeks $200 million in compensatory damages and $200 million in punitive

damages. Compl. at 3.

          Plaintiff has neither identified the basis of federal jurisdiction nor alleged sufficient facts

to state a federal claim against the private defendants. In addition, the complaint does not allege

any facts about the parties’ citizenship to consider diversity jurisdiction. See Freeport-McMoRan,

Inc. v. K N Energy, Inc., 498 U.S. 426, 428 (1991) (it is a “well-established rule” that in order for

an action to proceed in diversity, the citizenship requirement must be “assessed at the time the suit

is filed”). Therefore, this case will be dismissed. 1 A separate order of dismissal accompanies this

Memorandum Opinion.




                                                         _________s/_____________
                                                         AMY BERMAN JACKSON
Date: April 7, 2020                                      United States District Judge




1
    Plaintiff’s recourse may lie, if at all, in the District of Columbia courts under D.C. law.

                                                    2